The State has filed a motion for rehearing insisting that because among other things the indictment averred false representations as to some existing facts, viz: — that the bonds in question were guaranteed by the Government of the United States of America, and that they were worth one hundred cents on the dollar, we were in error in our opinion of reversal. The State relies upon Boscow v. State, 26 S.W. 625, and Pickens v. State, 180 S.W. 234. We were not unmindful of the holdings in the cases named, nor of expressions in other cases which make it difficult for prosecuting *Page 20 
officers and trial courts to know what is the proper course to pursue under a given state of facts. Whether successful or not, we have made an earnest effort in the cases cited in our original opinion to clear away some of the doubt occasioned by the state of our decisions on the point under consideration. If the result of our effort has been to add further confusion it is much to be regretted. What was said in the opinion on the former appeal was intended to prevent confusion in the present case. We apprehend that the moving cause which prompted Rasmussen to execute the assignment to appellant was the representation that certain bonds would be secured by appellant for Rasmussen in exchange for the $4200 which the latter surrendered by executing the assignment. The representation as to the worth of the bonds as an abstract proposition, or as a matter of general information would have been of minor interest to Rasmussen unless he expected some benefit therefrom which he could only obtain by securing the bonds.
The State's motion for rehearing is overruled.
Overruled.